Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s RCE with Remarks and Amendments filed on 06/28/2022 for the application 16/688,084 filed on 11/19/2019.
Claims 1, 8, and 15 are amended, claims 4 and 11 are amended. Claims 1-2, 4-9, and 11-20 are currently pending for consideration.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/28/2022 has been entered.

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow’). 
The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Response to Arguments
Applicant’s arguments, see (Arg. Page 7), filed 06/28/2022, with respect to “II. Claim Objections… Claims 4 and 11 have been amended such that they now depend on independent claims I and 8, respectively…“ have been fully considered and are persuasive.  The objections of the claims 4 and 11 has been withdrawn. 
Applicant’s arguments, see (Arg. Page 7-11), filed 06/28/2022, with respect to the rejection(s) of claim(s) 1-2. 6-7, 8-9, 11-14, under III. Rejection under § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made Yi in view of Agarwal and Wang as below.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 6 – 7, 8 – 9, and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 20180357207 A1, “Yi”) in view of Agarwal et al. (US 20160162474 A1, “Agarwal”) and further in view of Wang et al. (US 20190259474 A1, “Wang”).
As to claim 1, Yi discloses A computer implemented method comprising:
inputting a natural language sample from a text dataset; (Yi: [0005, 0021] inputting a document contains both natural-language text and mathematical expressions (i.e. a text dataset)… the document comprises various sections of content where some of the content 104 comprises text expressions 106 (e.g., an English-language natural-language description of a mathematics topic) (i.e. natural language sample), and some of the content 104 comprises mathematical expressions 108 (e.g., formulae and equations)).
identifying a numerical text in the natural language sample; (Yi: [0007] for evaluating text documents with embedded mathematical expressions, a document parser applies one parser to the document to identify mathematical expressions (i.e. numerical text) in the document, and, based at least in part on the mathematical expressions, classify regions of the document as one of a mathematics region (i.e. a numerical text) and a text region).
The examiner notes that the “a numerical text” is not clearly defined in both the claim and the specification and interpreted that a text document with embedded mathematical expressions or equation is “a numerical text”.
displaying, via a graphical user interface on a computing device, mathematical functions and (Yi: [0018 0038] FIG 9 displays an adaptive user interface that response to the classified text/math region… a mathematics visualizer that prepares and presents visualizations of mathematical expressions with various functions and equations).
receiving at least one selected mathematical function chosen from the mathematical functions displayed; (Yi: [0038] using the content-specific tools and math functionality based on the automatic identification of content provided (i.e. receiving) in the mathematical region (i.e. selected mathematical function) by a mathematical equation solver that calculates and presents the solutions to mathematical expressions).
inserting the selected mathematical function as a feature into a feature vector of the natural language sample; (Yi: [0080] FIG. 9 shows editing a document  using math expression editor tool assists the user in entering (i.e. inserting) mathematical expressions 108, e.g., inserting the selected mathematical expression, formatting structures such as exponents and fractions into a math region 2 306 of mathematical formula with the selected mathematical functions to presents a visualization of the mathematically expressions displayed within the mathematics region combined with a text region in the document sample).
receiving a selected output label for the natural language sample and chosen from the output labels displayed; (Yi: [0053, 0080, 0026] FIG. 9 shows receiving by a user to create the document… present a text expression user interface comprising a collection of text expression tools that assist the user in working with text expressions, such as spell-check tool; a grammar check tool; narration tool that reads text expression to the user… a visualization tool that automatically generates and presents the mathematical expressions that reads from the mathematic region… applying the text-based character recognizer to map a mathematical expression 108 to the closest matching English-language symbols to produce the English-language word “Set” (i.e. output label)).
inputting a training dataset into the machine learning model to test an efficiency and an accuracy of the machine learning model; (Yi: [0073, 0027] utilizing an artificial neural network or a generic algorithm to perform the parsing, classification, and recognition as a trainer (i.e. machine learning model)… such training is performed over a set of training documents (i.e. a training dataset) that are provided as general examples of text expressions 106 and mathematical expressions 108, and over the documents… evaluate according to a classification confidence threshold (i.e. efficiency/accuracy) generated by the adaptive technique… applying the mathematics-based character recognizer 116 to the document to achieve with an acceptable degree (i.e. efficiency/accuracy) of classification confidence).
However, Yi may not explicitly disclose all the aspects of the output labels corresponding to computational values relating to the numerical text and that provide context to the numerical text; 
labelling the natural language sample with the selected output label; and
exporting the natural language sample into a labeled dataset;
training a machine learning model with the labeled dataset;
Agarwal discloses graphical format objects via a graphical user interface on a device, creating a graphical representation for a plurality of attributes… the equations with mathematic function. (see [0064, Abstract])
Also, Agarwal discloses output labels corresponding to computational values relating to the numerical text and that provide context to the numerical text; (Agarwal: [0011] a training dataset having a natural language text (i.e. samples) sequence with math functions… providing at least one numerical equation (i.e. numerical text) for each of a number of tasks, the one equation being a mathematical function capable of calculating value of the one parameter for each of the tasks; assigning (i.e. output) label to each of the plurality of sentences (i.e. context) relating to the equation… the one equation  (i.e. numerical text) of the tasks;… each of the plurality of sentences).
Agarwal discloses labelling the natural language sample with the selected output label; and (Agarwal: [Abstract] assigning label(s) (i.e. output label) to each of the sentences based on the determined value of the parameter… parameters are the tasks of the equation based on the extracted feature from the sentences (I.e. natural language sample) of a conversation).
Agarwal discloses exporting the natural language sample into a labeled dataset; (Agarwal: [0007, 0076] assigning, by a labeling module, one or more labels to each of the plurality of sentences (I.e. natural language sample) based on the determined value of the parameter… storing and maintaining in a database with… a test dataset is used for evaluating the accuracy of the values of the parameters or labeling).
Agarwal discloses training a machine learning model with the labeled dataset; (Agarwal: [0029, Abstract] a supervised machine learning is employed to learn a model from the issue identified and… determine labels for dialogue act problem… labels assigned (i.e. labeled dataset) dataset to issue resolution task can help to learn a better model for dialogue act task… storing and maintaining with the database a pre-defined value of the parameter, first labels, conversations, second labels, a test dataset, equation(s), and pre-defined features).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi and Agarwal disclosing identifying and classifying the math/scientific data which are analogous art from the “same field of endeavor”, and, when Agarwal’s calculating value of the equation and assigning label to each of the sentences was combined with Yi's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the output labels corresponding to computational values relating to the numerical text and that provide context to the numerical text;
labelling the natural language sample with the selected output label; and
exporting the natural language sample into a labeled dataset;
training a machine learning model with the labeled dataset would be obvious. The motivation to combine Yi and Agarwal is to provide a solution to engage in conversations to address issues with an effective engagement. (See Agarwal [0003]).
However, Yi in view of Agarwal may not explicitly disclose all the aspects of the outputting, by the machine learning model, a pseudo labeled dataset; and
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset.
Wang discloses outputting, by the machine learning model, a pseudo labeled dataset; and (Wang: [0104] the expanded training set is developed by training a GAN (Generative Adversarial Network) (i.e. machine learning model) to create simulated dataset (i.e. pseudo labeled dataset) as positive or negative. The neural networks are then trained with this expanded training data set for better prediction).
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset. (Wang: [0075] Based on the accuracy of the classification by the CNN (Convolutional Neural Network) on the generated simulated dataset (i.e. pseudo labeled dataset), adjusting the one or more CNN parameters until the stop criterion is satisfied by evaluating a mean squared error (MSE) mathematical function).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal and Wang disclosing machine learning model with the training dataset which are analogous art from the “same field of endeavor”, and, when Wang's machine training model outputting and adjusting with the simulated dataset for better accuracy was combined with Yi in view of Agarwal's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the outputting, by the machine learning model, a pseudo labeled dataset; and
adjusting the mathematical function based, at least partially, on the accuracy of the pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Agarwal and Wang is to provide a method to extract as much information as possible from large and annotated datasets with analysis effectively. (See Wang [0003]).

As to claim 2, Yi in view of Agarwal and Wang discloses The computer implemented method of claim 1, wherein the selected mathematical function is a combined mathematical function from a plurality of selected mathematical functions. (Yi: [0080] FIG. 9 shows the math expression editor tool assists the user in entering mathematical expressions 108, e.g., inserting the selected mathematical expression, formatting structures such as exponents and fractions into a math region 2 306 of math formula is a combined mathematical functions from the multiple selected mathematical functions by referencing math expression visualization tool with math expressions displayed).

As to claim 6, Yi in view of Agarwal and Wang discloses The computer implemented method of claim 1, further comprising:  P201901171US01Page 25 of 29
associating, prior to inserting the mathematical function, additional text within the natural language sample with the numerical text; and (Yi: [0021] FIG. 1 shows some of content comprises text expressions, and some of content comprises mathematical expressions (e.g., formulae and equation) which associating the text expression within the contents (i.e. natural language sample) of the document with the mathematical expressions (i.e. numerical text)).
providing context to the numerical text based on the additional text. (Yi: [0033] compiling text expression (i.e. context with additional text) to the math numerical expression into a composite document presented in the content 104 of the original document).

As to claim 7, Yi in view of Agarwal and Wang discloses The computer implemented method of claim 1, further comprising: 
displaying, via the graphical user interface, a list of contexts relating to the mathematical function; (Yi: [0077] a device may present a mathematics user interface for a mathematical tool, such as an equation editor; and while a user is creating and/or editing content in a region with a list of contexts).
receiving a selected context from the list of contexts; and (Yi: [0004] resolving by comparing the options with the dictionary of known words (i.e. list of context), and preferentially choosing a word that exists in the dictionary over one that does not).
inserting the selected context as an additional feature into the feature vector of the natural language sample. (Yi: [0037] the entry of content is facilitated by providing spelling-, syntax-, and grammar-checking services that distinguish recognized symbols and unrecognized symbols; e.g., a dictionary of English-language terms (i.e. natural language sample) or a mathematical terms… into documents with the multiple text/mathematical regions as the feature vector).

Regarding claims 8-9, and 13-14, these claims recite the computer program product performed by the method of claims 1-2, 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 4 – 5 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Agarwal and Wang and further in view of Boydston et al. (US 20200319714, “Boydston”).

As to claim 4, Yi in view of Agarwal and Wang discloses The computer implemented method of claim 1, further comprising: 
analyzing the pseudo labeled dataset; and (Agarwal: [0076] a test dataset is used for evaluating the accuracy of the values of the parameters or labeled dataset).
However, Yi in view of Agarwal and Wang may not explicitly discloses all the aspects of the providing feedback to a user based on analyzing the pseudo labeled dataset
Boydston discloses providing feedback to a user based on analyzing the pseudo labeled dataset. (Boydston: [0070] providing feedback to a user regarding the user's movement data based on the analysis of the at least one two-dimensional projection of the generated sensor data (i.e. pseudo labeled dataset)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal, Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's providing feedback to a user based on the analyzing dataset was combined with Yi in view of Agarwal and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the providing feedback to a user based on analyzing the pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Agarwal and Wang and Boydston is to provide feedback with key measurements data incorporate fractal analysis model effectively. (See Boydston [0008]).

As to claim 5, Yi in view of Agarwal and Wang discloses The computer implemented method of claim 1, 
However, Yi in view of Agarwal and Wang may not explicitly discloses all the aspects of the wherein the mathematical function is a complex function for fractal models. 
Boydston discloses wherein the mathematical function is a complex function for fractal models. (Boydston: [0044, 0053] using various virtual mathematical functions to be executed to perform the actions… fractal analysis model proceeds by plotting the results on a log-log graph with the measure of the complexity of the movement pattern).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal and Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's function for fractal analysis model was combined with Yi in view of Agarwal and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the wherein the mathematical function is a complex function for fractal models would be obvious. The motivation to combine Yi in view of Agarwal and Wang and Boydston is to provide feedback with key measurements data incorporate fractal analysis model effectively. (See Boydston [0008]).

Regarding claims 11 and 12, these claims recite the computer program product performed by the method of claims 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Agarwal and Wang and further in view of Boydston and Bunin et al. (US 9594743 B2, “Bunin”).

As to claim 15, Yi discloses A mathematical natural language annotation system comprising:
at least one processor; 
at least one memory component; (Yi: [0042] comprises a processor 404 and a memory 406 storing documents and evaluation system 408).
a mathematical aggregator configured to combine selected mathematical functions that correspond to the numerical text; (Yi: [0001] comprising an aggregation of a variety of content, such as typed text, mathematical equations, embedded images, videos, and other data).
However, Yi may not explicitly disclose all the aspect of the a mathematical library configured to store mathematical functions having computational values relating to relating to numerical text found in natural language samples, where the computational values provide context to the numerical text;
Agarwal discloses a mathematical library configured to store mathematical functions having computational values relating to relating to numerical text found in natural language samples, where the computational values provide context to the numerical text; (Agarwal: [0064, 0011] providing graphical format objects via a graphical user interface on a device, creating a graphical representation for a plurality of attributes… a training dataset having a natural language text (i.e. samples) sequence with math functions library… providing at least one numerical equation (i.e. numerical text) for each of a number of tasks, the one equation being a mathematical function capable of calculating value…; assigning label to each of the plurality of sentences (i.e. context) relating to the equation… the one equation  (i.e. numerical text) of the tasks;… each of the plurality of sentences).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi and Agarwal disclosing identifying and classifying the math/scientific data which are analogous art from the “same field of endeavor”, and, when Agarwal’s calculating value of the equation and assigning label to each of the sentences was combined with Yi's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the a mathematical library configured to store mathematical functions having computational values relating to relating to numerical text found in natural language samples, where the computational values provide context to the numerical text would be obvious. The motivation to combine Yi and Agarwal is to provide a solution to engage in conversations to address issues with an effective engagement. (See Agarwal [0003]).
However, Yi in view of Agarwal may not explicitly disclose all the aspects of a natural language classifier configured as a machine learning model and trained with a labeled dataset which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; and 
Bunin discloses a natural language classifier configured as a machine learning model and trained with a labeled dataset; and (Bunin: [col 6 ln 20-24, col 2 ln 17-18, Claim 1] using the dictionaries that have been trained with POS tags (i.e. labeled dataset) on general purpose English text, was used to classify natural language POS-tagged block text in terms of classified tokens that could be understood by computer software with a natural language program (NLP) algorithm: a Bayesian model (i.e. machine learning model)… using the mathematical expression for the scores as features).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal and Bunin disclosing identifying and classifying the math/scientific data which are analogous art from the “same field of endeavor”, and, when Bunin's machine-user learning system for identifying, accurately selecting and storing scientific data was combined with Yi in view of Agarwal's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on a natural language classifier configured as a machine learning model and trained with a labeled dataset which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Agarwal and Bunin is to provide a way to analyze the rapidly expanding corpus of the natural language tagged blocks data to provide facile information retrieval and build decision support systems to ensure the new research effectively. (See Bunin [col 1 ln 31-34]).
However, Yi in view of Agarwal and Bunin may not explicitly disclose all the aspects of which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; 
Wang discloses which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset; (Wang: [0085, 0104] a convolutional neural network (CNN) classifier model is trained using mixed training data by setting a number of parameters to control CNN training… The various features are used for an expanded training set of data to train the neural network with the various simulated dataset (i.e. pseudo labeled dataset) created. The neural networks are then trained with this expanded training set, for example, using a type of machine learning algorithm that uses the gradient of a mathematical loss function to adjust the weights of the network).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal, Bunin and Wang disclosing machine learning model with the training dataset which are analogous art from the “same field of endeavor”, and, when Wang's machine training model outputting and adjusting with the simulated dataset for better accuracy was combined with Yi in view of Agarwal and Bunin's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the which includes samples containing selected mathematical functions as features to output a pseudo labeled dataset would be obvious. The motivation to combine Yi in view of Agarwal, Bunin and Wang is to provide a method to extract as much information as possible from large and annotated datasets with analysis effectively. (See Wang [0003]).
However, Yi in view of Agarwal, Bunin and Wang may not explicitly disclose all the aspects of a feedback component configured to receive feedback relating to the output produced by the natural language classifier. 
Boydston discloses a feedback component configured to receive feedback relating to the output produced by the natural language classifier. (Boydston: [0070, 0010] providing feedback to a user regarding the user's movement data based on the analysis… data classified various patterns from the trained machine learning algorithm).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Yi in view of Agarwal, Bunin and Wang and Boydston disclosing identifying and classifying the data which are analogous art from the “same field of endeavor”, and, when Boydston's function for fractal analysis model was combined with Yi in view of Agarwal, Bunin and Wang's recognizer to evaluate and classify the text/mathematics regions, the claimed limitation on the a feedback component configured to receive feedback relating to the output produced by the natural language classifier would be obvious. The motivation to combine Yi in view of Agarwal, Bunin and Wang and Boydston is to provide feedback with key measurements data incorporate fractal analysis model effectively. (See Boydston [0008]).

Regarding claims 16-20, these claims recite the system performed by the method of claims 2 and 4-7, respectively; therefore, the same rationale of rejection is applicable.
  Conclusion
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176          
                                                                                                                                                                                              
/ARIEL MERCADO/Primary Examiner, Art Unit 2176